Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the primary bait well" in lines 23 and 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the primary bait well" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 29-35 are rejected as being depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-21, 23-25, 28, 30, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flint (4952068) in view of Clark et al. (2003/0014903).
For claim 20, Flint discloses A sealed ant bait pack (at least fig.5 for a sealed back can be used for ant bait) comprising: a sealed container (at least fig.5) fully containing a quantity of liquid (at least fig.5); a tab (fig.5, #102) at a front end of said container that is removable to reveal an access opening (at least fig.5 for opening at 102) into the sealed container, the bait only being exposed through said access opening upon removal of said tab; a bottom portion (at least fig.2 for view of a bottom portion) of said container when said container is in use having a primary bait well (at least fig.5 for at least one of #86) at a rear end of the container, a first pair of reservoirs (at least fig.5 for storage portions between 88 and 94a/94b/94c and 94d/94l) adjacent the bait well and a second pair of reservoirs (at least fig.5 for storage portions between 94d/94l and 94b/94g/94h/94i/94j and 94k/94l) positioned between the first pair of reservoirs and the tab at the front end of the container, each of said reservoirs in said first pair being in liquid flow communication with said bait well via a respective upstream channel (90) and also being in liquid flow communication with a respective one of said reservoirs in said second pair via a respective downstream channel (fig.5 for channels between 94d and 
Flint is silent about liquid ant bait.
Clark teaches liquid ant bait. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fluid of Flint with liquid ant bait as taught by Clark in order to allow the device to use for treating ant. 
For claim 21, Flint as modified by Clark is silent about wherein each of said reservoirs in both pairs of reservoirs is generally rectangular and has a front wall and a rear wall joined by two side walls, said front wall and said rear wall being angled at about 700, each of said reservoir side walls being angled at about 750.  
Clark teaches a fluid storing area is generally rectangular and has a front wall and a rear wall joined by two side walls (at least fig.1 and/or fig.3 for storage area of 13 and/or 14), said front wall and said rear wall being angled (at least fig.3 for front and a side walls being less than 900 and a rear wall and another side wall being angled at 900 ). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reservoirs of Flint as modified by Clark with reservoirs is generally rectangular and has a front wall and a rear wall joined by two side walls, 0, each of said reservoir side walls being angled at about 750 depending on user’s preferences in order to form a desired size and/or shape with stability. 
For claim 23, Flint as modified by Clark is silent about wherein said bait well is generally rectangular with a closed rear wall, two side walls and an outflow front wall opposite said rear wall, 3Serial No.: 16/655,842 Atty. Docket No.: P75130US1said outflow front wall being sloped at an angle of between about 300 and about 600 to facilitate ant entry and exit from the bait well and the bait contained therein.  
Clark teaches a bait well is generally rectangular (at least fig.1 for #8) with a closed rear wall (fig.1), two side walls (Fig.1 and/or fig.3) and an outflow front wall (at least fig.3 for 9) opposite said rear wall, 3Serial No.: 16/655,842 Atty. Docket No.: P75130US1said outflow front wall being sloped at an angle (at least fig.3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bait well of Flint as modified by Clark with a well is generally rectangular with a closed rear wall, two side walls and an outflow front wall opposite said rear wall, 3Serial No.: 16/655,842 Atty. Docket No.: P75130US1said outflow front wall being sloped at an angle as taught by Clark in order to allow an amount of fluid to be stored and/or transferred. Also, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle of the front wall of Flint as modified by Clark with 0 and about 600  depending on user’s preferences in order to allow a defined volume of fluid being stored. 
For claim 24, Flint as modified by Clark is silent about wherein each of said reservoirs in both pairs of reservoirs is generally rectangular and has a front wall and a rear wall joined by two side walls, said front wall and said rear wall being angled at about 700 from the bottom surface of the reservoirs to a top of the respective front or rear wall.
Clark teaches a fluid storing area is generally rectangular and has a front wall and a rear wall joined by two side walls (at least fig.1 and/or fig.3 for storage area of 13 and/or 14), said front wall and said rear wall being angled (at least fig.3 for front and a side walls being less than 900 and a rear wall and another side wall being angled at 900 ). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reservoirs of Flint as modified by Clark with reservoirs is generally rectangular and has a front wall and a rear wall joined by two side walls, said front wall, said rear wall, and sidewalls being angled as taught by Clark depending on a shape and/or size of the device in order to allow stability of the device during use. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angles of the walls of Flint as modified by Clark with front wall and said rear wall being angled at about 700 from the bottom surface of the reservoirs to a top of the respective front or rear wall depending on user’s preferences in order to form a desired size and/or shape with stability. 
For claim 25, Flint as modified by Clark is silent about wherein each of said reservoir side walls is angled at about 750.  It would have been obvious to one having 0 depending on user’s preferences in order to form a desired size and/or shape with stability.
For claim 28, Flint discloses A sealed ant bait pack (at least fig.5 for a sealed back can be used for ant bait) comprising: a sealed container (at least fig.5) having a bottom portion (at least fig.2 for view of a bottom portion) with a plurality of bait holding reservoirs formed therein (at least fig.5 for liquid holding areas), said bait reservoirs being in liquid flow communication with one another via a plurality of channels (at least fig.5 for channels of 90 and/or channels between 94d and 94l); a single tab (fig.5, #102) at a front end of said container that is removable to reveal an access opening (at least fig.5 for opening at 102) into the sealed container, said sealed container being sealed other than at the access opening when the tab is removed (at least fig.5); a bait well (at least fig.5 for at least one of #86) at a rear end of the container opposite the front end; said plurality of reservoirs including a first pair of reservoirs (at least fig.5 for storage portions between 88 and 94a/94b/94c and 94d/94l) adjacent the bait well and a second pair of reservoirs (at least fig.5 for storage portions between 94d/94l and 94b/94g/94h/94i/94j and 94k/94l) positioned between the first pair of reservoirs and the tab at the front end of the container when the ant bait pack is in use, each of said reservoirs in said first pair being in liquid flow communication with said bait well via a respective upstream channel (90) and also being in liquid flow communication with a respective one of said reservoirs in said second pair via a respective downstream channel (fig.5 for channels between 94d and 94l), the liquid bait flowing into and through 
Flint is silent about liquid ant bait.
Clark teaches liquid ant bait. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fluid of Flint with liquid ant bait as taught by Clark in order to allow the device to use for treating ant. 
For claim 30, Flint as modified by Clark is silent about wherein each of said reservoirs in both pairs of reservoirs is generally rectangular and has a front wall and a rear wall joined by two side walls, said front wall and said rear wall being angled at about 700, each of said reservoir side walls being angled at about 750.  
Clark teaches a fluid storing area is generally rectangular and has a front wall and a rear wall joined by two side walls (at least fig.1 and/or fig.3 for storage area of 13 and/or 14), said front wall and said rear wall being angled (at least fig.3 for front and a side walls being less than 900 and a rear wall and another side wall being angled at 900 ). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reservoirs of Flint as modified by Clark with reservoirs is generally rectangular and has a front wall and a rear wall joined by two side walls, said front wall, said rear wall, and sidewalls being angled as taught by Clark depending 0, each of said reservoir side walls being angled at about 750 depending on user’s preferences in order to form a desired size and/or shape with stability. 
For claim 34, Flint as modified by Clark is silent about wherein each of said reservoirs has walls sloped at an angle of between about 300 and about 750 to facilitate ant entry and exit from the reservoirs to consume the bait contained therein as the bait level is lowered while reducing a risk that the ants will fall into the reservoirs and drown. 
Clark teaches a fluid storing area comprising front wall and rear wall being angled (at least fig.3 for front and a side walls being less than 900 and a rear wall and another side wall being angled at 900 ). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reservoirs of Flint as modified by Clark with walls being angled as taught by Clark depending on a shape and/or size of the device in order to allow stability of the device during use. Also, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angles of the walls of Flint as modified by Clark with walls sloped at an angle of between about 300 and about 750  depending on user’s preferences in order to form a desired size and/or shape with stability. 
For claim 35, Flint as modified by Clark is silent about wherein said bait well is generally rectangular with a closed rear wall, two side walls and an outflow front wall opposite said rear wall, 3Serial No.: 16/655,842 Atty. Docket No.: P75130US1said outflow front wall being sloped at an angle of about 300.  
0 depending on user’s preferences in order to allow a defined volume of fluid being stored. 
For claim 36, Flint discloses A sealed ant bait pack (at least fig.5 for a sealed back can be used for ant bait) comprising: a sealed container (at least fig.5) having a single tab (fig.5, #102) at a front end of said container that is removable to reveal an access opening (at least fig.5 for opening at 102) into the sealed container, said sealed container being sealed other than at the access opening when the tab is removed (at least fig.5); 
said sealed container having a bottom portion (at least fig.2 for view of a bottom portion) with a bait well (at least fig.5 for at least one of #86) and a plurality of bait holding reservoirs formed therein (at least fig.5 for liquid holding areas), said plurality of reservoirs including a first pair of reservoirs (at least fig.5 for storage portions between 88 and 94a/94b/94c and 94d/94l) adjacent the bait well and a second pair of reservoirs 
Flint is silent about liquid ant bait.
Clark teaches liquid ant bait. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fluid of Flint with liquid ant bait as taught by Clark in order to allow the device to use for treating ant. 
Claim 22, 26, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flint as modified by Clark as applied to claims 20-21, 23-25, 28, 30, 34-36 above, and further in view of Kanin (3040470).
For claim 22, Flint as modified by Clark is silent about wherein said upstream channels and said downstream channels each have side walls angled at about 600.  
Kanin teaches a channel having angled side walls (at least fig.1, depending on orientation). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the side walls of the channel of Flint as modified by 0 depending on a size and/or shape of the device in order to allow a defined volume of fluid to be stored. 
For claim 26, Flint as modified by Clark is silent about wherein said channels each have side walls angled at about 600.  
Kanin teaches a channel having angled side walls (at least fig.1, depending on orientation). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the side walls of the channel of Flint as modified by Clark with angled side walls as taught by Kanin in order to allow a defined volume of fluid to be stored. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle of the side walls of Flint as modified by Clark and Kanin with an angle at about 600 depending on a size and/or shape of the device in order to allow a defined volume of fluid to be stored
For claim 31, Flint as modified by Clark is silent about wherein said upstream channels and said downstream channels each have side walls angled at about 600.  
Kanin teaches a channel having angled side walls (at least fig.1, depending on orientation). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the side walls of the channel of Flint as modified by Clark with angled side walls as taught by Kanin in order to allow a defined volume of fluid to be stored. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle of the side walls of Flint as 0 depending on a size and/or shape of the device in order to allow a defined volume of fluid to be stored. 
For claim 32, Flint as modified by Clark and Kanin discloses wherein said bottom portion has a perimeter flange and said container includes an upper portion with a perimeter flange, said bottom and upper portions being sealingly joined to one another along said perimeter flanges during manufacture (Flint at least fig.1 and/or fig.5 for seam 16 and/or 80 sealed by adhesives and/or heat bonding). 
For claim 33, Flint as modified by Clark and Kanin is silent about wherein said bait well is generally rectangular with a closed rear wall, two side walls and an outflow front wall opposite said rear wall, 3Serial No.: 16/655,842 Atty. Docket No.: P75130US1said outflow front wall being sloped at an angle of between about 300 and about 600 to facilitate ant entry and exit from the bait well and the bait contained therein.  
Clark teaches a bait well is generally rectangular (at least fig.1 for #8) with a closed rear wall (fig.1), two side walls (Fig.1 and/or fig.3) and an outflow front wall (at least fig.3 for 9) opposite said rear wall, 3Serial No.: 16/655,842 Atty. Docket No.: P75130US1said outflow front wall being sloped at an angle (at least fig.3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bait well of Flint as modified by Clark and Kanin with a well is generally rectangular with a closed rear wall, two side walls and an outflow front wall opposite said rear wall, 3Serial No.: 16/655,842 Atty. Docket No.: P75130US1said outflow front wall being sloped at an angle as taught by Clark in order to allow an amount of fluid to be stored and/or transferred. Also, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle of the front wall of Flint as modified 0 and about 600  depending on user’s preferences in order to allow a defined volume of fluid being stored. 
Allowable Subject Matter
Claims 27 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Sirago et al. (US 3713779) discloses a sealed container comprising an arrangement between a plurality of reservoirs in communication with one another and with a primary liquid holder. Pettigrew et al. (US 2008/0313952) discloses a sealed container comprising a reservoir for holding a treating substance to be released through an opening. Clark et al. (US 2003/0014903) discloses a sealed container for holding ant bait comprising a bait well in communication with a pair reservoirs. The prior arts of record fail to teach or render obvious a plurality of dry platform areas between and separating the reservoirs, said dry platform areas having a generally flat surface that is above a level of the liquid bait held in said reservoirs. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10485227. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10485227 together discloses all the limitations as claimed in claims 20-36 of the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2013/0232849 discloses an insect trap and monitor. 2011/0150952 and 2008/0116097 each discloses a packing device for a flowable fluid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THANH PHAM/Primary Examiner, Art Unit 3643